
	
		II
		110th CONGRESS
		2d Session
		S. 3584
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To comprehensively prevent, treat, and
		  decrease overweight and obesity in our Nation’s populations.
	
	
		1.Short titleThis Act may be cited as the
			 Obesity Prevention, Treatment, and
			 Research Act of 2008.
		2.FindingsCongress finds the following:
			(1)In 2001, the United States Surgeon General
			 released the Call to Action to Prevent and Decrease Overweight and Obesity to
			 bring attention to the public health problems related to obesity.
			(2)Since the Surgeon General’s call to action,
			 the problems of obesity and overweight have become epidemic, occurring in all
			 ages, ethnicities and races, and individuals in every State.
			(3)The United States now has the highest
			 prevalence of obesity among the developed nations, according to 2006 data by
			 the Organisation for Economic Co-operation and Development. The prevalence of
			 obesity in the United States (34 percent) is more than twice the average for
			 other developed nations (13 percent). The closest nation in prevalence of
			 obesity is the United Kingdom (24 percent) which is over 25 percent less than
			 the United States.
			(4)The National Health and Nutrition
			 Examination Survey in 2006 estimated that 32 percent of children and
			 adolescents aged 2 to 19 and an alarming 66 percent of adults are overweight or
			 obese.
			(5)More than 30 percent of young people in
			 grades 9 through 12 do not regularly engage in vigorous intensity physical
			 activity, while almost 40 percent of adults are sedentary and 70 percent report
			 getting less than 20 minutes of regular physical activity per day.
			(6)The Institute of Medicine, in their 2005
			 publication Preventing Childhood Obesity: Health in the Balance,
			 reported that over the last 3 decades, the rate of childhood obesity has
			 tripled for children aged 6 to 11 years, and doubled for children aged 2 to 5
			 years old and in adolescents aged 12 to 19 years old. In 2004, approximately
			 9,000,000 children over 6 years of age were obese. Only 2 percent of children
			 eat a healthy diet consistent with Federal nutrition guidelines.
			(7)For children born in 2000, it is estimated
			 the lifetime risk of being diagnosed with type 2 diabetes is 40 percent for
			 females and 30 percent for males.
			(8)Overweight and obesity disproportionately
			 affect minority populations and women. According to the 2006 Behavioral Risk
			 Factor Surveillance System of the Centers for the Disease Control and
			 Prevention, 61 percent of adults in the United States are overweight or
			 obese.
			(9)The Centers for the Disease Control and
			 Prevention estimates the annual expenditures related to overweight and obesity
			 in the United States to be $117,000,000,000 in 2001 and rising rapidly.
			(10)The Centers for the Disease Control and
			 Prevention estimates that the increase in the number of overweight and obese
			 Americans between 1987 and 2001 resulted in a 27 percent increase in per capita
			 health costs, and that as many as 112,000 deaths per year are associated with
			 obesity.
			(11)Being overweight or obese increases the
			 risk of chronic diseases including diabetes, heart disease, stroke, certain
			 cancers, arthritis, and other health problems.
			(12)According to the National Institute of
			 Diabetes and Digestive and Kidney Diseases, individuals who are obese have a 50
			 to 100 percent increased risk of premature death.
			(13)Healthy People 2010 goals identify
			 overweight and obesity as 1 of the Nation’s leading health problems and include
			 objectives for increasing the proportion of adults who are at a healthy weight,
			 reducing the proportion of adults who are obese, and reducing the proportion of
			 children and adolescents who are overweight or obese.
			(14)Another Healthy People 2010 goal is to
			 eliminate health disparities among different segments of the population.
			 Obesity is a health problem that disproportionally impacts medically
			 underserved populations.
			(15)Food and beverage advertisers are estimated
			 to spend $10,000,000 to $12,000,000,000 per year to target children and
			 youth.
			(16)The United States spends less than 2
			 percent of its annual health expenditures on prevention.
			(17)Employer health promotion investments net a
			 return of $3 for every $1 invested.
			(18)High-energy dense and low-nutrient dense
			 foods represent 30 percent of American’s total calorie intake. Fast food
			 company menus are twice the energy density of recommended healthful
			 diets.
			(19)Research suggests that individuals eat too
			 much high-energy dense foods without feeling full because the brain’s pathways
			 that regulate hunger and influence normal food intake are not triggered by
			 these foods.
			(20)Packaging, product placement, and
			 high-energy dense food content manipulation contribute to the overweight and
			 obesity epidemic in the United States.
			(21)Such marketing and content manipulation
			 techniques have been used by other industries to encourage consumption at the
			 expense of health. To help individuals make healthy choices, education and
			 information must be available with clear, consistent, and accurate
			 labeling.
			IObesity treatment, prevention, and
			 reduction
			101.United States Council on Overweight-Obesity
			 PreventionPart P of title III
			 of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding
			 at the end the following:
				
					399R.United States Council on Overweight-Obesity
				Prevention
						(a)EstablishmentThe Secretary shall convene a United States
				Council on Overweight-Obesity Prevention (referred to in this section as
				USCO–OP).
						(b)Membership
							(1)In generalUSCO–OP shall be composed of 20 members,
				which shall consist of—
								(A)the Secretary;
								(B)the Secretary (or his or her designee)
				of—
									(i)the Department of Agriculture;
									(ii)the Department of Education;
									(iii)the Department of Housing and Urban
				Development;
									(iv)the Department of the Interior
									(v)the Federal Trade Commission;
									(vi)the Department of Transportation;
				and
									(vii)any other Federal agency that the Secretary
				of Health and Human Services determines appropriate;
									(C)the Chairman (or his or her designee) of
				the Federal Communications Commission;
								(D)the Director (or his or her designee) of
				the Centers for Disease Control and Prevention, the National Institutes of
				Health, and the Agency for Healthcare Research and Quality;
								(E)the Administrator of the Centers for
				Medicare and Medicaid Services (or his or her designee);
								(F)the Commissioner of Food and Drugs (or his
				or her designee); and
								(G)a minimum of 5 representatives, appointed
				by the Secretary, of expert organizations such as public health associations,
				key healthcare provider groups, planning and development organizations,
				education associations, advocacy groups, relevant industries, State and local
				leadership, and other entities as determined appropriate by the
				Secretary.
								(2)AppointmentsThe Secretary shall accept nominations for
				representation on USCO–OP through public comment before the initial appointment
				of members of USCO–OP under paragraph (1)(G), and on a regular basis for open
				positions thereafter, but not less than every 2 years.
							(3)ChairpersonThe chairperson of USCO–OP shall be—
								(A)an individual appointed by the President;
				and
								(B)until the date that an individual is
				appointed under subparagraph (A), the Secretary.
								(c)Meetings
							(1)In generalUSCO–OP shall meet—
								(A)not later than 180 days after the date of
				enactment of the Obesity Prevention,
				Treatment, and Research Act of 2008; and
								(B)at the call of the chairperson thereafter,
				but in no case less often than 2 times per year.
								(2)Meetings of Federal agenciesThe representatives of the Federal agencies
				on USCO–OP shall meet on a regular basis, as determined by the Secretary, to
				develop strategies to coordinate budgets and discuss other issues that are not
				otherwise permitted to be discussed in a public forum. The purpose of such
				meetings shall be to allow more rapid interagency strategic planning and
				intervention implementation to address the overweight and obesity
				epidemic.
							(d)Duties of USCO–OPUSCO–OP shall—
							(1)develop strategies to comprehensively
				prevent, treat, and reduce overweight and obesity;
							(2)coordinate interagency cooperation and
				action related to the prevention, treatment, and reduction of overweight and
				obesity in the United States;
							(3)identify best practices in communities to
				address overweight and obesity;
							(4)work with appropriate entities to evaluate
				the effectiveness of obesity and overweight interventions;
							(5)update the National Institutes of Health
				1998 Clinical Guidelines on the Identification, Evaluation, and
				Treatment of Overweight and Obesity in Adults: The Evidence Report and
				include sections on childhood obesity in such updated report;
							(6)conduct ongoing surveillance and monitoring
				using tools such as the National Health and Nutrition Examination Survey and
				the Behavioral Risk Factor Surveillance System and assure adequate and
				consistent funding to support data collection and analysis to inform
				policy;
							(7)make recommendations to coordinate budgets,
				grant and pilot programs, policies, and programs across Federal agencies to
				cohesively address overweight and obesity, including with respect to the grant
				programs carried out under sections 306(n), 399S, and 1904(a)(1)(H);
							(8)make recommendations to update and improve
				the daily physical activity requirements for students under the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and include
				recommendations about physical activities that families can do together, and
				involving parents in these activities;
							(9)make recommendations about coverage for
				obesity-related services and for an early and periodic screening, diagnostic,
				and treatment services program under the State Children's Health Insurance
				Program established under title XXI of the Social Security Act; and
							(10)provide guidelines for childhood obesity
				health care related treatment under the early and periodic screening,
				diagnostic, and treatment services program under the Medicaid program
				established under title XIX of the Social Security Act and otherwise described
				in section 2103(c)(5) of such Act.
							(e)ReportNot later than 18 months after the date of
				enactment of the Obesity Prevention,
				Treatment, and Research Act of 2008, and on an annual basis
				thereafter, USCO–OP shall submit to the President and to the relevant
				committees of Congress, a report that—
							(1)summarizes the activities and efforts of
				USCO–OP under this section to coordinate interagency prevention, treatment, and
				reduction of obesity and overweight, including a detailed strategic plan with
				recommendations for each Federal agency;
							(2)evaluates the effectiveness of these
				coordinated interventions and conducts interim assessments and reporting of
				health outcomes, achievement of milestones, and implementation of strategic
				plan goals starting with the second report, and yearly thereafter; and
							(3)makes recommendations for the following
				year’s strategic plan based on data and findings from the previous year.
							(f)Technical assistanceThe Department of Health and Human Services
				may provide technical assistance to USCO–OP to carry out the activities under
				this section.
						(g)Permanence of committeeSection 14 of the Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to
				USCO–OP.
						.
			102.Grants and demonstration programs to
			 promote positive health behaviors in populations disproportionately affected by
			 obesity and overweightPart P
			 of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as
			 amended by section 101, is amended by adding at the end the following:
				
					399S.Grants and demonstration programs to
				promote positive health behaviors in populations disproportionately affected by
				obesity and overweight
						(a)Eligible entityFor purposes of this section, the term
				eligible entity means—
							(1)a city, county, Indian tribe, tribal
				organization, territory, or State;
							(2)a local, tribal, or State educational
				agency;
							(3)a Federal medical facility, including a
				federally qualified health center (as defined in section 1861(aa)(4) of the
				Social Security Act), an Indian Health Service hospital or clinic, any health
				facility or program operated by or pursuant to a contractor grant from the
				Indian Health Service, an Indian Health Service entity, an urban Indian center,
				an Indian tribal clinic, a health care for the homeless center, a rural health
				center, migrant health center, and any other Federal medical facility;
							(4)any entity meeting the criteria for medical
				home under section 204 of the Tax Relief and Health Care Act of 2006 (Public
				Law 109–432);
							(5)a nonprofit organization (such as an
				academic health center or community health center);
							(6)a health department;
							(7)any licensed or certified health
				provider;
							(8)an accredited university or college;
							(9)a community-based organization;
							(10)a local city planning agency; and
							(11)any other entity determined appropriate by
				the Secretary.
							(b)ApplicationAn eligible entity that desires a grant
				under this section shall submit an application at such time, in such manner,
				and containing such information as the Secretary may require, including a plan
				for the use of funds that may be awarded and an evaluation of any training that
				will be provided under such grant.
						(c)Grant demonstration and pilot
				program
							(1)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, and in consultation with the
				United States Council on Overweight-Obesity Prevention under section 399R,
				shall establish and evaluate a grant demonstration and pilot program for
				entities to—
								(A)prevent, treat, or otherwise reduce
				overweight and obesity;
								(B)increase the number of children and adults
				who safely walk or bike to school or work;
								(C)increase the availability and affordability
				of fresh fruits and vegetables in the community;
								(D)expand safe and accessible walking paths
				and recreational facilities to encourage physical activity, and other
				interventions to create healthy communities;
								(E)create advertising, social marketing, and
				public health campaigns promoting healthier food choices, increased physical
				activity, and healthier lifestyles targeted to individuals and to
				families;
								(F)promote increased rates and duration of
				breastfeeding; and
								(G)increase worksite and employer promotion of
				and involvement in community initiatives that prevent, treat, or otherwise
				reduce overweight and obesity.
								(2)Special prioritySpecial priority will be given to grant
				proposals that target communities or populations disproportionately affected by
				overweight or obesity, including Native Americans, other minorities, and
				women.
							(d)Grants To promote positive health behaviors
				in populations disproportionately affected by obesity and overweight
							(1)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to eligible
				entities to promote health behaviors for women and children in target
				populations, especially racial and ethnic minority populations in medically
				underserved communities.
							(2)Use of fundsAn award under this section shall be used
				to carry out any of the following:
								(A)To educate, promote, prevent, treat and
				determine best practices in overweight and obese populations.
								(B)To address behavioral risk factors
				including sedentary lifestyle, poor nutrition, being overweight or obese, and
				use of tobacco, alcohol or other substances that increase the risk of morbidity
				and mortality. Special priority will be given to grant applications
				that—
									(i)propose interventions that address embedded
				levels of influence on behavior, including the individual, family, peers,
				community and society; and
									(ii)utilize techniques that promote community
				involvement in the design and implementation of interventions including
				community diagnosis and community-based participatory research.
									(C)To develop and implement interventions to
				promote a balance of energy consumption and expenditure, to attain healthier
				weight, prevent obesity, and reduce morbidity and mortality associated with
				overweight and obesity.
								(D)(i)To train primary care physicians and other
				licensed or certified health professionals on how to identify, treat, and
				prevent obesity or eating disorders and aid individuals who are overweight,
				obese, or who suffer from eating disorders.
									(ii)To use evidence-based findings or
				recommendations that pertain to the prevention and treatment of obesity, being
				overweight, and eating disorders to conduct educational conferences, including
				Internet-based courses and teleconferences, on—
										(I)how to treat or prevent obesity, being
				overweight, and eating disorders;
										(II)the link between obesity, being overweight,
				eating disorders and related serious and chronic medical conditions;
										(III)how to discuss varied strategies with
				patients from at-risk and diverse populations to promote positive behavior
				change and healthy lifestyles to avoid obesity, being overweight, and eating
				disorders;
										(IV)how to identify overweight, obese,
				individuals with eating disorders, and those who are at risk for obesity and
				being overweight or suffer from eating disorders and, therefore, at risk for
				related serious and chronic medical conditions; and
										(V)how to conduct a comprehensive assessment
				of individual and familial health risk factors and evaluate the effectiveness
				of the training provided by such entity in increasing knowledge and changing
				attitudes and behaviors of trainees.
										(iii)In awarding a grant to carry out an
				activity under this subparagraph, preference shall be given to an entity
				described in subsection (a)(4).
									(e)Reporting to CongressNot later than 3 years after the date of
				enactment of this section, the Director of the Centers for Disease Control and
				Prevention shall submit to the Secretary and Congress a report concerning the
				result of the activities conducted through the grants awarded under this
				section.
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $50,000,000 for fiscal
				year 2009, and such sums as may be necessary for each of fiscal years 2010
				through
				2012.
						.
			103.National Center for health
			 statisticsSection 306 of the
			 Public Health Service Act
			 (42 U.S.C.
			 242k) is amended—
				(1)in subsection (m)(4)(B), by striking
			 subsection (n) each place it appears and inserting
			 subsection (o);
				(2)by redesignating subsection (n) as
			 subsection (o); and
				(3)by inserting after subsection (m) the
			 following:
					
						(n)(1)The Secretary, acting through the Center,
				may provide for the—
								(A)collection of data for determining the
				fitness levels and energy expenditure of adults, children, and youth;
				and
								(B)analysis of data collected as part of the
				National Health and Nutrition Examination Survey and other data sources.
								(2)In carrying out paragraph (1), the
				Secretary, acting through the Center, may make grants to States, public
				entities, and nonprofit entities.
							(3)The Secretary, acting through the Center,
				may provide technical assistance, standards, and methodologies to grantees
				supported by this subsection in order to maximize the data quality and
				comparability with other
				studies.
							.
				104.Health disparities reportNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the Director of the Agency for
			 Healthcare Research and Quality shall review all research that results from the
			 activities carried out under this Act (and the amendments made by this Act) and
			 determine if particular information may be important to the report on health
			 disparities required by
			 section
			 903(c)(3) of the Public Health
			 Service Act (42 U.S.C.
			 299a–1(c)(3)).
			105.Preventive health services block
			 grantSection 1904(a)(1) of
			 the Public Health Service Act
			 (42 U.S.C.
			 300w–3(a)(1)) is amended by adding at the end the
			 following:
				
					(H)Activities and community education programs
				designed to address and prevent overweight, obesity, and eating disorders
				through effective programs to promote healthy eating, and exercise habits and
				behaviors.
					.
			106.Report on obesity and eating disorders
			 research
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 on research conducted on causes and health implications (including mental
			 health implications) of being overweight, obesity, and eating disorders.
				(b)ContentThe report described in subsection (a)
			 shall contain—
					(1)descriptions on the status of relevant,
			 current, ongoing research being conducted in the Department of Health and Human
			 Services including research at the National Institutes of Health, the Centers
			 for Disease Control and Prevention, the Agency for Healthcare Research and
			 Quality, the Health Resources and Services Administration, and other offices
			 and agencies;
					(2)information about what these studies have
			 shown regarding the causes, prevention, and treatment of, being overweight,
			 obesity, and eating disorders; and
					(3)recommendations on further research that is
			 needed, including research among diverse populations, the plan of the
			 Department of Health and Human Services for conducting such research, and how
			 current knowledge can be disseminated.
					IIFood and Beverage Labeling for Healthy
			 Choices
			201.Food and beverage labeling for healthy
			 choices
				(a)USCO–OPIn this section, the term
			 USCO–OP means the United States Council on Overweight-Obesity
			 Prevention under section 399R of the Public Health Service Act (as added by
			 section 101).
				(b)Reform of food and beverage
			 labelingThe Secretary of
			 Health and Human Services and the Secretary of Agriculture, in consultation
			 with the USCO–OP, shall, through regulation or other appropriate action, update
			 and reform Federal oversight of food and beverage labeling. Such reform shall
			 include improving the transparency of such labeling with regard to nutritional
			 and caloric value of food and beverages.
				IIIHealthy Choices Food and Beverage
			 Programs
			301.Fresh fruit and vegetable
			 programSection 19(i) of the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1769a(i)) is amended—
				(1)by redesignating paragraphs (3) through (7)
			 as paragraphs (4) through (8); and
				(2)by inserting after paragraph (2) the
			 following:
					
						(3)Additional mandatory funding
							(A)In generalOut of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary of Agriculture to carry out and expand the program under this
				section, to remain available until expended—
								(i)on October 1, 2008, $80,000,000;
								(ii)on July 1, 2009, $130,000,000;
								(iii)on July 1, 2010, $202,000,000;
								(iv)on July 1, 2011, $300,000,000; and
								(v)on July 1, 2012, and on each July 1
				thereafter, the amount made available for the previous fiscal year, as adjusted
				under subparagraph (B).
								(B)AdjustmentOn July 1, 2012, and on each July 1
				thereafter the amount made available under subparagraph (A)(v) shall be
				calculated by adjusting the amount made available for the previous fiscal year
				to reflect changes in the Consumer Price Index of the Bureau of Labor
				Statistics for fresh fruits and vegetables, with the adjustment—
								(i)rounded down to the nearest dollar
				increment; and
								(ii)based on the unrounded amounts for the
				preceding 12-month period.
								(C)AllocationFunds made available under this paragraph
				shall be allocated among the States and the District of Columbia in the same
				manner as funds made available under paragraph
				(1).
							.
				IVAmendments to the Social Security
			 Act
			401.Coverage of evidence-based preventive
			 services under Medicare, Medicaid, and SCHIP
				(a)MedicareSection 1861(ddd) of the Social Security
			 Act, as added by section 101 of the Medicare Improvements for Patients and
			 Providers Act of 2008, is amended—
					(1)in paragraph (2), by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (3); and
					(2)by adding at the end the following new
			 paragraph:
						
							(3)The term additional preventive
				services includes any evidence-based preventive services which the
				Secretary has determined are reasonable and necessary, including, as so
				determined, smoking cessation and prevention services, diet and exercise
				counseling, and healthy weight and obesity
				counseling.
							.
					(b)State option To provide medical assistance
			 for evidence-based preventive services
					(1)In generalSection 1905 of the Social Security Act (42
			 U.S.C. 1396d) is amended—
						(A)in subsection (a)—
							(i)in paragraph (27), by striking
			 and at the end;
							(ii)by redesignating paragraph (28) as
			 paragraph (29); and
							(iii)by inserting after paragraph (27) the
			 following:
								
									(28)evidence-based preventive services
				described in subsection (y); and
									;
				and
							(B)by adding at the end the following:
							
								(y)(1)For purposes of subsection (a)(28),
				evidence-based preventive services described in this subsection are any
				preventive services which the Secretary has determined are reasonable and
				necessary through the process for making national coverage determinations (as
				defined in section 1869(f)(1)(B)) under title XVIII, including, as so
				determined, smoking cessation and prevention services, diet and exercise
				counseling, and healthy weight and obesity
				counseling.
									.
						(2)Conforming amendmentSection 1902(a)(10)(C)(iv) of such Act is
			 amended by inserting and (28) after (24).
					(c)State option To provide child health
			 assistance for evidence-based preventive servicesSection 2110(a) of the Social Security Act
			 (42 U.S.C. 1397jj(a)) is amended—
					(1)by redesignating paragraph (28) as
			 paragraph (29); and
					(2)by inserting after paragraph (27) the
			 following:
						
							(28)Evidence-based preventive services
				described in section
				1905(y).
							.
					402.Coverage of medical nutrition counseling
			 under Medicare, Medicaid, and SCHIP
				(a)Medicare coverage of medical nutrition
			 therapy services for people with pre-diabetesSection 1861(s)(2)(V) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(V)) is amended by inserting after beneficiary with
			 diabetes the following , pre-diabetes or its risk factors
			 (including hypertension, dyslipidemia, obesity, or overweight),.
				(b)State option To provide medical assistance
			 for medical therapy services
					(1)In generalSection 1905(a) of the Social Security Act
			 (42 U.S.C. 1396d), as amended by section 401(b), is amended—
						(A)in paragraph (28), by striking
			 and at the end;
						(B)by redesignating paragraph (29) as
			 paragraph (30); and
						(C)by inserting after paragraph (28) the
			 following:
							
								(29)medical nutrition therapy services (as
				defined in section 1861(vv)(1)) for individuals with pre-diabetes or obesity,
				or who are overweight (as defined by the Secretary);
				and
								.
						(2)Conforming amendmentSection 1902(a)(10)(C)(iv) of such Act, as
			 amended by section 401(b)(2), is amended by striking and (28)
			 and inserting , (28) and (29).
					(c)State option To provide child health
			 assistance for medical nutrition therapy servicesSection 2110(a) of the Social Security Act
			 (42 U.S.C. 1397jj(a)), as amended by section 401(c), is amended—
					(1)by redesignating paragraph (29) as
			 paragraph (30); and
					(2)by inserting after paragraph (28) the
			 following:
						
							(29)Medical nutrition therapy services (as
				defined in section 1861(vv)(1)) for individuals with pre-diabetes or obesity,
				or who are overweight (as defined by the
				Secretary).
							.
					403.Authorizing expansion of medicare coverage
			 of medical nutrition therapy services
				(a)Authorizing expanded eligible
			 populationSection
			 1861(s)(2)(V) of the Social Security
			 Act (42 U.S.C.
			 1395x(s)(2)(V)), as amended by section 402, is amended—
					(1)by redesignating clauses (i) through (iii)
			 as subclauses (I) through (III), respectively, and indenting each such clause
			 an additional 2 ems;
					(2)by striking in the case of a
			 beneficiary with diabetes, pre-diabetes or its risk factors (including
			 hypertension, dyslipidemia, obesity, overweight), or a renal disease
			 who— and inserting
						
							in the case of a
			 beneficiary—(i)with diabetes, pre-diabetes or its risk
				factors (including hypertension, dyslipidemia, obesity, overweight), or a renal
				disease
				who—
							;
					(3)by adding or at the end of
			 subclause (III) of clause (i), as so redesignated; and
					(4)by adding at the end the following new
			 clause:
						
							(ii)who is not described in clause (i) but who
				has another disease, condition, or disorder for which the Secretary has made a
				national coverage determination (as defined in section 1869(f)(1)(B)) for the
				coverage of such
				services;
							.
					(b)Coverage of services furnished by
			 physiciansSection
			 1861(vv)(1) of the Social Security Act (42 U.S.C. 1395x(vv)(1)) is amended by
			 inserting or which are furnished by a physician before the
			 period at the end.
				(c)National coverage determination
			 processIn making a national
			 coverage determination described in section 1861(s)(2)(V)(ii) of the Social
			 Security Act, as added by subsection (a)(4), the Secretary of Health and Human
			 Services, acting through the Administrator of the Centers for Medicare &
			 Medicaid Services, shall—
					(1)consult with dietetic and nutrition
			 professional organizations in determining appropriate protocols for coverage of
			 medical nutrition therapy services for individuals with different diseases,
			 conditions, and disorders; and
					(2)consider the degree to which medical
			 nutrition therapy interventions prevent or help prevent the onset or
			 progression of more serious diseases, conditions, or disorders.
					404.Clarification of EPSDT inclusion of
			 prevention, screening, and treatment services for obesity and overweight; SCHIP
			 coverage
				(a)In generalSection 1905(r)(5) of the Social Security
			 Act (42 U.S.C. 1396d(r)(5)) is amended by inserting , including weight
			 and BMI measurement and monitoring, as well as appropriate treatment services
			 (including but not limited to) medical nutrition therapy services (as defined
			 in section 1861(vv)(1)), physical therapy or exercise training, and behavioral
			 health counseling, based on recommendations of the United States Council on
			 Overweight-Obesity Prevention under section 399R of the Public Health Service
			 Act and such other expert recommendations and studies as determined by the
			 Secretary before the period.
				(b)SCHIP
					(1)Required coverageSection 2103 (42 U.S.C. 1397cc) is
			 amended—
						(A)in subsection (a), in the matter before
			 paragraph (1), by striking subsection (c)(5) and inserting
			 paragraphs (5) and (7) of subsection (c); and
						(B)in subsection (c)—
							(i)by redesignating paragraph (5) as paragraph
			 (7); and
							(ii)by inserting after paragraph (4), the
			 following:
								
									(5)Prevention, screening, and treatment
				services for obesity and overweightThe child health assistance provided to a
				targeted low-income child shall include coverage of weight and BMI measurement
				and monitoring, as well as appropriate treatment services (including but not
				limited to) medical nutrition therapy services (as defined in section
				1861(vv)(1)), physical therapy or exercise training, and behavioral health
				counseling, based on recommendations of the United States Council on
				Overweight-Obesity Prevention under section 399R of the Public Health Service
				Act and such other expert recommendations and studies as determined by the
				Secretary.
									.
							(2)Conforming amendmentSection 2102(a)(7)(B) (42 U.S.C.
			 1397bb(c)(2)) is amended by inserting and services described in section
			 2103(c)(5) after emergency services.
					405.Inclusion of preventive services in quality
			 maternal and child health servicesSection 501(b) of the
			 Social Security Act (42 U.S.C. 701(b))
			 is amended by adding at the end the following new paragraph:
				
					(5)The term quality maternal and child
				health services includes the following:
						(A)Evidence-based preventive services
				described in section 1905(y).
						(B)Medical nutrition counseling for
				individuals with pre-diabetes or obesity, or who are overweight (as defined by
				the Secretary).
						(C)Weight and BMI measurement and monitoring,
				as well as appropriate treatment services (including but not limited to)
				medical nutrition therapy services (as defined in section 1861(vv)(1)),
				physical therapy or exercise training, and behavioral health counseling, based
				on recommendations of the United States Council on Overweight-Obesity
				Prevention under section 399R of the Public Health Service Act and such other
				expert recommendations and studies as determined by the
				Secretary.
						.
			406.Effective date
				(a)In generalExcept as provided in subsection (b), the
			 amendments made by this title take effect on October 1, 2009.
				(b)Extension of effective date for state law
			 amendmentIn the case of a
			 State plan under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et
			 seq., 1397aa et seq.) which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendments made by this section, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
				
